t c memo united_states tax_court thomas j nehrlich petitioner v commissioner of internal revenue respondent docket no 20720-04l filed date patrick j quinn for petitioner catherine g chang for respondent memorandum opinion holmes judge after a partnership named jta research was audited one of its partners filed a petition in this court challenging the disallowance of a large charitable deduction but he filed the petition too late and we dismissed it for lack of jurisdiction the commissioner then assessed each of jta's partners for the additional tax owed because of the disallowed deduction one of jta's other partners thomas nehrlich didn't pay after being notified of the assessment and he now challenges the underlying liability background thomas nehrlich and jonathan yee founded jta in to sell computer consulting and programming services frank wypychowski joined jta in and the partners adjusted their shares so that each owned one-third one year later jta donated dental- practice-management software to the university of iowa jta valued the software at dollar_figure million and deducted the donation as a charitable_contribution on its partnership return jta's return designated wypychowski as the firm's tax_matters_partner tmp and the box under is this partnership subject_to the consolidated audit procedures of sec_6221 through the irs's way of saying tefra was checked yes the return also listed two items both for dollar_figure the first was an income adjustment for guaranteed payments to tefra is the tax equity and fiscal responsibility act of publaw_97_248 96_stat_324 one part of which governs the tax treatment and audit procedures for most partnerships see tefra secs stat pincite tefra requires the uniform treatment of all partnership items --a term defined by sec_6231 and i r c --and its general goal is to treat all partners alike when the irs adjusts partnership items each tefra partnership is supposed to designate one of its partners as the tmp to handle tefra issues and litigation for the partnership congress frequently amends tefra and though we note the current law where relevant all other section references are to the internal_revenue_code and regulations as in effect for partners and the second was on the line labeled other deductions jta identified both these items in separate statements attached to its return as health insurance premiums nehrlich agrees with the commissioner that the double reporting of the premiums was simply a mistake the commissioner audited jta's partnership return using tefra_audit procedures not because one of the partners had designated himself the tmp and the partnership return had a checked box stating that tefra procedures would apply but because the examiner noticed that jta allocated one item--the dollar_figure in health insurance premiums listed under other deductions --other than in equal thirds the focus of the audit though was the value of jta’s gift to the university of iowa the commissioner concluded the software was worthless and made a dollar_figure million adjustment at the end of the audit in date the commissioner sent wypychowski a notice of final_partnership_administrative_adjustment fpaa by certified mail the commissioner alleges that he also mailed an fpaa to nehrlich and offers as evidence the first page of an fpaa and a certified mailing list showing nehrlich’s name and address however he stipulated that he cannot prove nehrlich received the fpaa and nehrlich claims that he did not nehrlich was allocated dollar_figure wypychowski dollar_figure and yee dollar_figure but it was wypychowski who was the putative tmp and as tmp he filed a petition with us in date days after the fpaa had been mailed the commissioner noticed the problem--a tmp generally has at most days to file a petition sec_6226 days b plus another days as notice_partner see 85_tc_900 --and successfully moved to dismiss the case for lack of jurisdiction after winning dismissal the commissioner assessed nehrlich for the deficiencies resulting from the disallowance of the charitable deduction for the years and nehrlich did not pay and the commissioner followed up in date by sending a collection_due_process cdp_notice of his intent to levy and of the filing of a federal_tax_lien against nehrlich’s property nehrlich asked for and got a cdp hearing after which the commissioner mailed him a notice_of_determination concluding that you have indicated that you have the ability to full pay sic you just disagree with the tefra assessments you are prohibited from raising the liability issue in your hearing as you received the fpaa tefra equivalent of a statutory_notice_of_deficiency and you had prior opportunity to challenge the liabilities nehrlich a california resident at the time filed a petition with this court and we put the case on a trial calendar c nehrlich had carried over the charitable deduction to later years see sec_170 for san francisco the parties then submitted it for decision on stipulated facts discussion as a general_rule partnerships don’t pay taxes and items of a partnership’s income deductions and credits are supposed to be reflected on its partners’ individual tax returns see sec_701 before tefra the irs adjusted these partnership items after separately auditing each partner this easily led to inconsistent adjustments and tefra’s requirement that the commissioner conduct audits at the partnership level was supposed to ensure the uniform adjustment of partnership items 87_tc_783 h conf rept pincite c v though the procedures are complicated the desired result is easy to understand--a final_determination concerning a partnership_item that binds all the partners and treats them equally see sec_6221 maxwell t c pincite tefra audits with their sometimes arcane distinctions between partnership affected and nonpartnership_items can be burdensome so congress chose to keep the old audit rules under which each partner resolves his tax_liability with the irs separately for small partnerships tax compliance act of and related legislation hearings on h_r before the house_committee_on_ways_and_means 97th cong 2d sess until the consequences for the commissioner of treating a tefra partnership as a small_partnership and a small_partnership as a tefra partnership could be severe if the commissioner incorrectly classified a partnership this court lacked jurisdiction and had to dismiss the case 88_tc_1405 maxwell t c pincite- the commissioner had the authority to correct his mistake and issue the proper type of notice but the statute_of_limitations wasn't tolled by any procedural flubs and might expire sec_6501 this meant that a partner might go tax- free by defeating a notice_of_deficiency with the argument that the commissioner should have sent him an fpaa or defeating an fpaa with the argument that the commissioner should have sent him a notice_of_deficiency this problem has since been fixed but the present case arose from a tax_year that ended before the fix took effect and because this is a cdp appeal it’s not our jurisdiction over nehrlich’s case that is in dispute--the notice_of_determination is what gives that to us sec_6320 sec_6330 but whether the commissioner erred in upholding nehrlich’s underlying tax_liability may well hinge on whether the commissioner chose congress added sec_6234 to the code in taxpayer_relief_act_of_1997 publaw_105_34 111_stat_788 sec_6234 lets the commissioner and us regard the wrong type of notice as the right one correctly in picking the tefra_audit procedure for jta the reason for this is that nehrlich’s challenge is a challenge to the commissioner’s authority to assess the increase in tax caused by that disallowance he asserts that jta was a small_partnership so that the commissioner’s application of tefra_audit procedures led to an invalid assessment and any later collection efforts were therefore improper see 125_tc_14 collection actions related to an invalid assessment may not proceed this is not a bad technical argument because the code draws the line between small and tefra partnerships in a somewhat odd way tefra applies its audit procedures only to partnership items sec_6221 which are defined to exist only with respect to partnerships sec_6231 tefra then defines partnership to exclude small partnerships sec_6231 and this then excludes them from tefra procedures because a small_partnership would have only nonpartnership_items see sec_6231 maxwell t c pincite the commissioner can generally challenge nonpartnership_items only through the deficiency process--as we said in freije the commissioner’s failure to show that a deduction’s disallowance fell within some exception to the proscription of sec_6213 on assessments without deficiency procedures is fatal freije t c pincite this argument though rests entirely on whether jta met tefra’s definition of a small_partnership see sec_6231 for the tax_year this definition set two tests the first was whether jta had ten or fewer partners each of whom was a natural_person or the estate of a dead partner sec_6231 the commissioner concedes jta passed this test the second test for the tax_year was whether jta allocated each item to each partner the same way this same- share requirement meant for example that a one-third partner had to get one-third of the partnership’s income and deductions if he got one-third of the income but one-half of even one of the deductions the partnership would be subjected to tefra sec_6231 nehrlich claims that the commissioner was wrong to flunk jta on the same-share test he reasons that a partnership’s guaranteed payments were not subject_to the same-share requirement and that jta’s health insurance premiums were guaranteed payments nehrlich is correct that guaranteed payments are not one of the items used in a same-share analysis see sec_301_6231_a_1_-1t a temporary proced admin the same-share requirement was removed from sec_6231 by the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_1024 guaranteed payments are payments made to a partner without regard to the partnership's income sec_707 regs fed reg date 99_tc_180 affd 7_f3d_447 5th cir and the commissioner agrees with him that the dollar_figure entry for health insurance premiums that jta listed under guaranteed payments would not have been enough to make jta a tefra partnership but the commissioner defends his determination by pointing to the dollar_figure deduction that jta took under the heading other deductions under the old regulations a partnership’s deductions were generally subject_to the same-share rule see sec_301_6231_a_3_-1 proced admin regs nehrlich counters by arguing that health insurance premiums are always guaranteed payments no matter how they are listed on a partnership return and that the commissioner should have recognized the premiums as guaranteed payments before picking which set of procedures to follow the commissioner’s failure to spot jta’s mistake in reporting the premiums as a deduction he concludes led to the mistaken issuance of an fpaa instead of a notice_of_deficiency and so fatally undermined the assessment against him nehrlich mentions that the health insurance premiums are affected items but he doesn’t argue the point with any specificity affected items are those that are affected by adjustments to partnership items sec_6231 and we can’t see how the commissioner’s one partnership-level adjustment-- disallowing jta’s charitable deduction--affected jta’s health insurance premiums the standards for judging the commissioner’s decision to treat jta as a tefra partnership were set by a pair of cases 91_tc_258 and 91_tc_242 we held in both those cases that the commissioner should look only at the partnership return itself to analyze whether a partnership meets the same-share test the test is passed if on the face of the return the partnership reported more than one partnership_item for the year and those items were allocated to each partner in equal shares harrell t c pincite see sec_6231 we stressed in harrell that the commissioner should not consult sources other than the return that is in front of his examiner harrell t c pincite neither a partner nor the commissioner can claim a result other than that identified in the return and schedules k-1 as filed and amended prior to the date of commencement of the partnership audit id this bright-line_test defeats parties’ later attempts to secure an undue advantage after the statute_of_limitations has run id a regulation told the commissioner which items to look at in applying the test sec_301_6231_a_1_-1t a temporary proced admin regs fed reg date one of those items is a partnership deduction sec_301_6231_a_3_-1 a i proced admin regs and so the commissioner properly looked at jta’s other deductions category comparing jta’s partnership return with the individual partners’ k-1s the commissioner’s examiner could easily see that jta had allocated these other deductions on its return other than in equal thirds even though there was a high probability that jta’s reporting the premiums_paid for the partners as both a deduction and a guaranteed_payment was a mistake it wasn’t up to the examiner to figure this out under our rulings in harrell and z-tron he should have done what he did--look only on the face of the returns we therefore hold that the commissioner did apply the same- share test correctly and jta was a tefra partnership in nehrlich’s assault on the resulting assessment having failed he is liable for the tax and a decision will be entered for respondent
